t c summary opinion united_states tax_court john c hom associates inc petitioner v commissioner of internal revenue respondent docket no 1465-13s l filed date john c hom an officer for petitioner bryant w h smith and sarah e sexton for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner’s request for review of respondent’s determination to sustain a notice_of_federal_tax_lien relating to an assessment for penalties under sec_6721 for intentional disregard of the information_return filing requirement background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of fact and the accompanying exhibits petitioner is a california corporation with its principal_place_of_business in marin county california when it filed the petition john c hom mr hom is petitioner’s owner and president petitioner was incorporated in the california franchise tax board suspended the powers rights and privileges of continued internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner attached two additional notices of determination to the petition these notices related to liabilities other than the sec_6721 penalty at trial petitioner conceded all issues other than the liability for the sec_6721 penalty respondent has not determined nor made an alternative claim that petitioner is liable for a penalty under sec_6721 petitioner on date the powers rights and privileges of petitioner were revived on date before the petition in this case was filed during the years and petitioner was a geotechnical engineering firm specializing in soil testing services and providing geotechnical consulting mr hom was the only licensed engineer on petitioner’s staff mr hom performed geotechnical investigations for various projects such as parking lots and retaining walls mr hom explored the subsurface conditions of proposed jobsites and analyzed the results of fieldwork to provide recommendations for construction during construction mr hom inspected the site grading and observed the installation of drainage facilities upon completion of construction mr hom performed a final inspection of the construction_project in mr hom decided to become a professional poker player since then he has spent more time in poker playing activities and less time working as an engineer for the and years petitioner issued forms w-2 wage and tax statement to employees but failed to file those forms and the forms w-3 transmittal of wage and tax statements with the social_security administration ssa mr hom generally followed a procedure for issuing forms w-2 to employees and filing forms w-2 and w-3 with the ssa after mailing the forms to the ssa mr hom would save copies of the forms w-2 and w-3 on his computer because mr hom retained copies of the and forms w-2 and w-3 on his computer he believed that he had completed the previous step of filing those forms with the ssa respondent assessed penalties against petitioner pursuant to sec_6721 for intentional disregard of the form_w-2 and w-3 filing requirement in the amounts of dollar_figure for and dollar_figure for on date respondent filed a notice_of_federal_tax_lien against petitioner on date petitioner submitted form request for a collection_due_process or equivalent_hearing on date respondent’s settlement officer so linda l cochran conducted a collection_due_process_hearing with mr hom by telephone mr hom disputed the underlying tax_liabilities but did not provide any documents to support petitioner’s position regarding the underlying tax_liabilities so cochran sustained the lien action for the sec_6721 penalties and issued a notice_of_determination on date petitioner timely filed a petition as indicated at trial petitioner conceded all issues except for the sec_6721 penalties we note that respondent’s pretrial memorandum states that respondent filed a federal_tax_lien on date we presume that respondent meant that a notice_of_federal_tax_lien was filed on date on date respondent filed a motion for summary_judgment and a declaration of so cochran in support of respondent’s motion for summary_judgment on date the court denied respondent’s motion for summary_judgment attached to so cochran’s declaration is a letter from revenue_officer steve bugos to appeals dated date in respondent’s posttrial memorandum respondent conceded that revenue_officer bugos’ letter was a prohibited ex_parte_communication discussion we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_federal_tax_lien was proper and that respondent may proceed to collect by it in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 goza v in particular respondent conceded that the statements he is difficult to deal with and he is very argumentative and unwilling to listen were prohibited ex_parte communications the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n commissioner 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite at the collection hearing a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute that liability sec_6330 petitioner did not have a prior opportunity to dispute the underlying tax_liabilities because the sec_6721 penalties that generated the underlying liabilities are not penalties for which respondent was required to issue a notice_of_deficiency therefore petitioner was properly allowed to contest the sec_6721 penalties for intentionally disregarding the and form_w-2 and w-3 filing requirement see sec_6330 see also montgomery v generally sec_6213 provides that no assessment of a deficiency in respect of any_tax imposed by subtit a or b or ch or may be made unless a notice_of_deficiency is mailed to the taxpayer providing an opportunity for review by the tax_court the penalty under sec_6721 is found in ch subch b assessable_penalties and thus is not subject_to deficiency procedures commissioner 122_tc_1 sego v commissioner t c pincite goza v commissioner t c pincite accordingly we review respondent’s determination de novo i ex_parte_communication respondent has conceded that there was a prohibited ex_parte_communication between revenue_officer bugos and appeals we must decide what action if any the court should take as a result of the prohibited ex_parte_communication in 125_tc_201 the case was remanded to the appeals_office for a new sec_6330 hearing with an independent appeals officer who had received no communication relating to the credibility of the taxpayer or the taxpayer’s representative see also indus investors v commissioner tcmemo_2007_93 moore v commissioner tcmemo_2006_171 in sapp v commissioner tcmemo_2006_104 we concluded that the ex_parte communications did not prejudice the taxpayer in part because the taxpayer made only tax-protester arguments before appeals respondent urges us to not remand this case to the appeals_office noting that congress did not provide ‘a specific remedy for prohibited ex_parte communications’ quoting moore v commissioner tcmemo_2006_171 respondent urges that because the proper level of scrutiny in this case is de novo review and we have already conducted a trial on the merits we are in a better position to adjudicate petitioner’s challenge of the underlying tax_liabilities than a different settlement officer if we remand the case to respondent’s appeals_office the case will potentially come before us again when respondent issues a new notice_of_determination since we have already held a trial on the merits we conclude that remand of this case to the appeals_office for a new sec_6330 hearing would unnecessarily burden petitioner and respondent with a second hearing and possibly with a second trial on the merits since we review the matter de novo we will not remand this case to the appeals_office ii sec_6721 penalty sec_6051 requires an employer to provide forms w-2 to its employees petitioner complied with this provision sec_6051 permits the secretary to prescribe regulations requiring duplicate forms w-2 to be filed with the secretary sec_31_6051-2 employment_tax regs requires an employer to file copies of forms w-2 and a transmittal form w-3 with the ssa sec_6721 imposes a penalty of dollar_figure for each form_w-2 that an employer fails to file with the ssa when the employer intentionally disregards the filing requirement of form_w-2 in sec_31_6051-2 employment_tax regs sec_6721 increases the penalty that would otherwise be calculated under sec_6721 to the greater of dollar_figure for each form_w-2 or of the total wages required to be reported on form_w-2 petitioner has the burden of proving that respondent’s determination to assess the sec_6721 penalties is inappropriate see rule a while sec_7491 places a burden of production upon the commissioner with respect to an individual’s liability for a sec_6721 penalty sec_7491 is not applicable where the taxpayer is a corporation as in this case see 126_tc_191 sec_301_6721-1 proced admin regs defines intentional disregard as knowing or willful according to the facts and circumstances sec_301_6721-1 proced admin regs provides that the facts and circumstances to be considered include but are not limited to i whether the failure_to_file timely is part of a pattern of conduct by the person who filed the return of repeatedly failing to file timely ii whether correction was promptly made upon discovery of the failure iii whether the filer corrects a failure_to_file within days after the date of any written request from the internal_revenue_service to file and iv whether the amount of the information reporting penalties is less than the cost of complying with the requirement to file timely in 125_f3d_79 2d cir the court_of_appeals defined intentional disregard in the context of sec_6721 as voluntary conscious and intentional conduct in other words the penalty applies when the failure was not accidental unconscious or inadvertent see id in american vending group inc v united_states a f t r 2d ria d md the district_court concluded that the taxpayer did not act with intentional disregard and the failure_to_file was accidental where the forms w-2 and w-3 were prepared but were likely misplaced on a messy desk and not filed in in re flanary sons trucking inc a f t r 2d ria bankr e d tenn the bankruptcy court concluded that the taxpayer did not act with intentional disregard where an officer testified that he had mailed the forms w-2 and w-3 and that if they had not been received by the service it was not because of intentional disregard on his part the bankruptcy court noted that w hile a taxpayer’s testimony as to the mere mailing of the return may be insufficient as a matter of law to establish actual filing such testimony is clearly pertinent when ascertaining whether the taxpayer knowingly or willfully disregarded its filing obligations id we now consider the facts and circumstances presented herein to decide whether petitioner intentionally disregarded the filing obligation a pattern of conduct petitioner failed to file the and forms w-2 and w-3 with the ssa the failure_to_file these forms for two years in and of itself does not establish a pattern of conduct we note that so cochran determined that there was a pattern of conduct because petitioner has a mixed history in failing to file forms employer’s annual federal unemployment futa_tax return and form sec_941 employer’s quarterly federal tax_return filing these forms late or both mr hom testified however that petitioner may not have had employees during some of the periods where forms or were not filed mr hom was the sole engineer on petitioner’s staff since mr hom has spent less time working as an engineer and more time pursing an activity as a professional poker player there is not sufficient evidence in the record for this court to determine for what periods petitioner either failed to file forms and or filed these forms late nor is there sufficient evidence for us to conclude whether petitioner was required to file forms and for any period where petitioner either failed to file these forms or filed these forms late if petitioner was required to file forms and and failed to file them for some periods we are not convinced that this failure would establish a pattern of conduct that includes the failure_to_file the and forms w-2 and w-3 we conclude that this factor is neutral b correction of failure_to_file there is no evidence in the record that respondent ever prompted petitioner to correct the failure_to_file the and forms w-2 and w-3 the record is unclear on whether petitioner ever attempted to correct the failure_to_file mr hom testified that he provided counsel for respondent with copies of these forms as part of discovery in this case but did not address whether he had provided these forms to respondent previously we have concluded on the basis of the record that mr hom believed that petitioner had filed the and forms w-2 and w-3 absent respondent’s prompting mr hom would have no reason to know that petitioner needed to correct the failure_to_file therefore this factor is neutral c cost of complying versus amounts of penalties since no payment is required with the filing of forms w-2 and w-3 there is no cost of complying with the provision other than the time taken to prepare the forms w-2 and w-3 and the cost of postage the sec_6721 penalties assessed are dollar_figure for and dollar_figure for any rational taxpayer would comply with the reporting requirement and avoid the risk of assessment of this penalty therefore this factor favors petitioner d conclusion regarding sec_6721 penalties mr hom testified convincingly that he believed that he filed the and forms w-2 and w-3 because he had retained copies of the forms on his computer and he was in the habit of storing the copies on his computer after the forms were filed in addition there was no pattern of conduct that would indicate that petitioner consistently failed to file forms w-2 and w-3 since the forms were unfiled only for and we conclude that while the evidence is insufficient to establish actual filing the evidence does establish that petitioner did not intentionally disregard its filing obligation for forms w-2 and w-3 therefore petitioner is not liable for the penalty for intentional disregard of the filing requirement under sec_6721 we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
